DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 6, 7, 19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker et al (US 2009/0204341) (“Brauker”) and further in view of Goode, Jr. et al (US 2005/0043598) (“Goode”).
Regarding Claim 1, while Brauker teaches a computer-based method for displaying a best-fit projection of the user's blood glucose level ([0291] projection of glucose level, [0244] estimation done by computer, [0331] output display, [0297] with a goodness / best-fit evaluation) to effect insulin-based therapy treatment of diabetes of the user ([0219]), comprising: 
receiving, from a computer-based user interface, user-specified information about one or more events influential on the user's blood glucose level ([0230] external device 34 allows for input of user-specified information, such as meal time and exercise, and external device is outlined as a computer, [0218] input data used with real time monitoring, implying that past contextual data will be used with glucose data that has is continuously gathered, and thus occurred later in start time than the input contextual events); 
responsive to receiving the user-specified information, generating, with a computer-based processor, a plurality of projections of the user's blood glucose level as influenced by the one or more events (Fig. 15, block 154 [0304], [0317] estimation of analyte levels performed with various algorithms indicating multiple projection of blood glucose and the upper and lower bound represent a plurality of possible projections of blood glucose, [0302] where these algorithms may utilize external events in the estimation, [0280] estimative algorithms use user specified information), each of the plurality of projections include a plurality of projected blood glucose levels over time ([0304] “the variation of possible estimated analyte values analysis process 150 estimates one or more analyte values using one or more estimation algorithms.”);
receiving a set of data that represents actual blood glucose measurements for the user ([0317] measured glucose data 160) wherein at least some of the actual blood glucose measurements occurred later in time than a start time of the one or more events influential on the user’s blood glucose level (Abstract, the use of continuous analyte sensing indicates that actual glucose blood measurements will occur after influential events); and 
displaying a single curve including a portion representing actual blood glucose measurements and a portion representing the identified projection of the user’s blood glucose level, the displayed single curve being a fit to a plot (Fig. 16, [0315], [0316] output display, with single curve 162 being the estimated glucose curve), the plot comprising: 
the actual blood glucose measurements of the user extending from a first time to a second time with respect to a time line (Fig. 16, measured glucose values 160, from t=-90 to t=0); and 
the projection of the user's blood glucose level that represents the best fit to the set of data, the projection of the user's blood glucose level extending from the second time to a third time with respect to the time line (Fig. 16, estimated glucose values 162, from t=0 to t=20),
and Brauker teaches a different embodiment identifying a projection of the plurality of projects that represents a best fit to the set of data that represents the actual blood glucose measurements of the user ([0272]-[0274] different algorithms tested to determine which will provide a projection that bests fits actual glucose data and future glucose data as compared to a reference data set, describes how the different algorithms are validated for future glucose predictions by comparison to reference data where the predictions of each algorithm act as a projection in a plurality of projections [0297] applies a continuous goodness calculation evaluating chosen algorithm and whether algorithm results still reflect the best match with measured data results).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a best-fit analysis of glucose estimation as taught by Brauker’s (Fig. 13) to the variation analysis, incorporating external influences as this provides higher confidence in results by utilizing both external influence accounting and estimation ‘goodness’ evaluation. Next, Brauker [0304] envisions the cross-application of different prediction embodiments. 
Examiner further notes that while Brauker does not explicitly teach wherein at least some of the actual blood glucose measurements occurred later in time than a start time of the one or more events influential on the user's blood glucose level, under normal and usual operation, real-time glucose monitoring will occur past the start time of any input contextual event. According to MPEP 2112-2112.02 “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”  In this case, the obtaining of data, it would have been obvious to one of ordinary skill in the art at the time of the invention to include to that the blood glucose measurement will occur after the start time of an event (e.g. meal) contextualizing the analysis. 
Yet Brauker fails to teach that identified projection of the user’s blood glucose level is nonlinear.
However Goode teaches glucose monitoring (Abstract) and further teaches that glucose monitoring can predict future glucose data based on historical glucose data and by a non-linear regression algorithm ([0037]-[0039]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the future prediction of Brauker with the non-linear algorithm of Goode as it is a known technique to provide the future estimation algorithm outlined in Brauker ([0217]). This enables standardization of the utilized algorithm across practitioners of the glucose processing of Brauker. 
Regarding Claim 6, Brauker and Goode teach the computer-based method of claim 1, and Brauker further teaches wherein the set of data that represents the actual blood glucose measurements for the user is obtained using a continuous glucose monitor or a blood glucose meter (Abstract, continuous analyte sensor).
Regarding Claim 7, Brauker and Goode teach the computer-based method of claim 1, and Brauker further teaches wherein the user-specified information about the one or more events influential on the user's blood glucose describes: the user's consumption of carbohydrates, a discrete dose of insulin received by the user, or a quantity of exercise completed by the user ([0280]).
Regarding Claim 19, Brauker and Goode teach the computer-based method of claim 1, and Brauker further teaches the method further comprising: 
displaying, at the computer-based visual display, a visual representation of upper and lower boundaries of the estimated future blood glucose levels for the user, 
wherein the visual representation of the upper and lower boundaries are superimposed over the visual representation of the estimated projection that represents the best fit to the set of data that represents the actual blood glucose measurements for the user (Fig. 16, 17, 25, 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to consider all the displaying all possible future estimated trajectories of Brauker with an upper and lower bound trendline as this provides a caregiver an indication if it is possible for the subject’s glucose to change to an adverse level.
Regarding Claim 21, Brauker and Goode teach the computer-based method of claim 1, and further teaches the method comprising: generating a recommended dose of insulin for the user, based at least in part, on the actual blood glucose measurements ([0229]).

Claim(s) 2-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Dlugos et al (US 2008/0250341) (“Dlugos”) as noted in Applicant IDS dated 8/21/2018.
Regarding Claim 2, while Brauker and Goode teach the computer-based method of claim 1, and Brauker teaches wherein generating the plurality of estimated trajectories of the user's blood glucose level comprises: 
generating one or more other projection of the user's blood glucose level, at least one of which represents a best fit to the set of data that represents the actual blood glucose measurements (See Claim 1 Rejection, by finding the prediction with the highest confidence, will be finding the best fit, the best fit implying it will be a better fit than a general nominal prediction), 
their combined efforts fail to teach:
generating a nominal projection of the user's blood glucose level using mid-point values in a range of values associated with each of a plurality of parameters.
However Dlugos teaches a physiological monitor (Abstract) comprising:
where when a range of possible values of is given, one may provide a nominal midpoint value (Fig. 31B, [0160]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to consider all the possible future estimated trajectories of Brauker using a nominal midpoint data as taught by Dlugos as an average value indication for the subject, can provide a caregiver a general confidence in how they consider treating the patient.
Regarding Claim 3, Brauker, Goode, and Dlugos teach the computer-based method of claim 2, and Brauker further teaches wherein identifying which of the estimated projections represents the best fit to the set of data that represents the actual blood glucose measurements for the user, comprises: identifying which of the nominal projections or one or more other projections represents the best fit to the actual blood glucose measurements for the user (See Claim 1 Rejection, future glucose prediction, involves a series of signal processing steps to find the best fit prediction data).

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Dlugos and further in view of Duke et al (US 2012/0165638) (“Duke”) as noted in Applicant IDS dated 8/21/2018.
Regarding Claim 4, while Brauker, Goode, and Dlugos teach the computer-based method of claim 3, their combined efforts fail to teach wherein identifying which of the nominal trajectory or other trajectories represents the best fit to the set of data that represents the actual blood glucose measurements for the user comprises: 
calculating, with the computer-based processor, an absolute difference between a value at a point in time as represented by each of the nominal trajectory and other trajectories and a corresponding value at the point in time as represented by the actual blood glucose measurements; and 
considering the calculated differences in identifying the best fit.
However Duke teaches a glucose prediction system (Abstract) that calculates the different between acquired data and predicted data and considers the differences between the data to identify the best fit prediction ([0082] distance metric calculated as difference in position between two vectors, distance metric calculates what stored data most closely fits reference pattern of acquired data, [0052] vectors defined by a time component).
It would have been obvious to one of ordinary skill in the art at the time of the invention to consider a best fit of Brauker, Goode, and Dlugos by using a calculated difference as taught by Duke as the application of a known technique of finding best fit between data sets using a calculated difference (Duke) to a known device finding best between data sets (Brauker) ready for improvement to yield predictable results of optimal predicted glucose.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Dlugos and further in view of Duke and further in view of Beyer et al (US 2007/0168145) (“Beyer”).
Regarding Claim 5, while Brauker, Goode, Dlugos, and Duke teach the computer-based method of claim 4, their combined efforts fail to teach wherein identifying which of the nominal projections or other projections represent the best fit to the set of data that represents the actual blood glucose measurements for the user comprises: 
calculating, with the computer-based processor, a first derivative and/or a second derivative associated with each of the nominal projection and other projection; and
considering the calculated first derivatives and/or second derivatives in identifying the best fit.
However Beyer teaches a glucose trend analyzer (Abstract, [0028]) and further teaches using first derivative values to analyze trend approximations ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the best fit determination of Brauker, Goode, Dlugos, and Duke with a first derivative to check approximation as taught by Beyer as the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Dlugos and further in view of Duke and further in view of Doyle, III et al (US 2011/0208156) (“Doyle”).
Regarding Claim 8, while Brauker, Goode, Dlugos, and Duke teach the computer-based method of claim 7, their combined efforts fail to teach wherein a change in insulin basal rate for the user is represented by a sequence of discrete doses of insulin, wherein the sequence of discrete doses can be positive or negative depending on whether the change in insulin basal rate is an increase or decrease, respectively.
However Doyle teaches a glucose evaluation system (Abstract, [0003]) wherein the model pertaining to a subject is defined by discrete doses of insulin ([0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to represent the insulin changes of Brauker, Goode, Dlugos, and Duke as discrete values as taught by Doyle as the application of a known technique for representing insulin changes in a glucose monitoring system to a known glucose monitoring system of Duke ready for improvement to yield predictable results of accurately determined glucose changes.

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Duke.
Regarding Claim 9, while Brauker and Goode teach the computer-based method of claim 7, and Brauker teaches adding the carbohydrates consumed, the insulin received, or exercise that the user completed into the glucose evaluation, their combined efforts fail to teach wherein, for each event, the user-specified information comprises: a start time associated with the event, and a quantity associated with the event, wherein the quantity associated with the event represents a quantity of the carbohydrates consumed, a quantity of insulin in the discrete dose received, or an amount of exercise that the user completed.
However Duke teaches a glucose evaluation system (Abstract) wherein, for each event, the user-specified information comprises: a start time associated with the event, and a quantity associated with the event, wherein the quantity associated with the event represents a quantity of the carbohydrates consumed, a quantity of insulin in the discrete dose received, or an amount of exercise that the user completed ([0036] “By way of example only, a data tag may include when a meal was eaten, insulin was given, exercise took place, etc. Additionally, a data tag may include the amount of nutritional content in a meal, insulin, oral medication, exercise, etc.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform Brauker’s user-specified information evaluation with a quantity and start time as taught by Duke as this teaches what mathematical values of the events can be derived and input into the algorithms of Brauker.

Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Kalatz et al (US 6,925,393) (“Kalatz”) as noted in Applicant IDS dated 8/21/2018.
Regarding Claim 10, while Brauker and Goode teach the computer-based method of claim 9, their combined efforts fail to teach the method further comprising, for each event: assigning, with the computer-based processor, a duration associated with the event, wherein the duration associated with the event represents an estimate of: how long it will take for the carbohydrates that were consumed to be fully absorbed by the user, how long it will take for the dose of insulin that was received to be fully absorbed by the user, or how long it will take for the quantity of exercise completed by the user to fully affect the user's blood glucose level.
However Kalatz teaches a glucose monitor (Abstract) comprising assigning, with the computer-based processor, a duration associated with the event, wherein the duration associated with the event represents an estimate of: how long it will take for the carbohydrates that were consumed to be fully absorbed by the user, how long it will take for the dose of insulin that was received to be fully absorbed by the user, or how long it will take for the quantity of exercise completed by the user to fully affect the user's blood glucose level (Col. 4, L. 20-24, the system uses insulin amount, time since insulin applied, current time, and known kinetics to evaluate insulin effect, and by knowing the amount and the kinetics of insulin, one should know how long it will take for the dose of insulin that was received to be fully absorbed by the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to represent the insulin changes of Brauker with a duration component as taught by Kalatz as the application of a known technique for further understanding representing insulin effects on glucose to a known glucose monitoring system of Brauker ready for improvement to yield predictable results of accurately determined glucose changes.

Claim(s) 11, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Duke and further in view of Parris et al (US 2010/0049022) ("Parris") as noted in Applicant IDS dated 8/21/2018.
Regarding Claim 11, while Brauker and Goode teach the computer-based method of claim 1, their combined efforts fail to teach the generation of the plurality of projections comprising 
accessing, in a computer-based memory, one or more normalized curves, each having a shape that represents generically: 
how a dimensionless unit of carbohydrates consumed is fractionally absorbed by a generic user as a function of percent of total carbohydrate absorption time, 
how a dimensionless unit of insulin is fractionally absorbed by the generic user as a function of percent of total insulin absorption time, or 
how a dimensionless quantity of exercise fractionally takes effect on the generic user as a function of percent of total time for the exercise to take full effect on the user; and 
generating a nominal trajectory projection of the user's blood glucose level by parameterizing one or more of the generic, normalized curves with the user-specified information about the one or more events influential on the user's blood glucose level; and 
applying an optimization search to create one or more other projections, wherein the optimization search iterates until it converges on a solution that is deemed optimal.
However Duke teaches a glucose analysis system (Abstract) comprising
accessing, in a computer-based memory, one or more normalized curves ([0079] “Similar to block 825, block 850 represents the processing of the reference pattern to normalize and center the data by the processor to a scale where the distribution of glucose and/or physiological measurements has a mean of zero and standard deviation of one,”), each having a shape that represents generically: how a dimensionless unit of carbohydrates consumed is fractionally absorbed by a generic user as a function of percent of total carbohydrate absorption time, how a dimensionless unit of insulin is fractionally absorbed by the generic user as a function of percent of total insulin absorption time, or how a dimensionless quantity of exercise fractionally takes effect on the generic user as a function of percent of total time for the exercise to take full effect on the user ([0096] “the reference pattern can be the most recent at least one time window data set (except for where a real-time pattern matching algorithm is running) and/or can be any other pattern of interest, e.g., a diabetes patient's past data, another source of glucose data, a generated glucose curve, etc. Exemplary methods for generating a glucose curve may include: drawing a glucose curve using, for example, a mouse, a keyboard, a touch screen, etc., selecting a glucose curve that represents a common behavior or condition (e.g., falling blood glucose during exercise, rise of blood glucose after a meal, etc.), etc.” normalized reference patterns may be characterized by common glucose changing conditions such as (i) [0040] “The reference pattern may also include any relevant data tags or multi-analyte data, and the generated and/or received reference pattern may be stored in the database 130 and/or memory 135 until needed by the processor 120 for a pattern matching process discussed hereafter in a later section.” Reference patterns stored for later access in a computer-based memory), indicating the generation of a nominal trajectory of the user’s glucose level with the user-specified information about the one or more events influential on the user’s glucose levels ([0040] indicates nominal curve generation and indicates drawing upon parameterized curves, and a combined method thereof. Indicating a nominal curve parameterized by its combination with a curve characterized by user-specified information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply Duke’s nominal trajectory generation steps to the glucose estimation steps of Brauker because while Brauker teaches a variation of possible estimated analyte values analysis, Brauker does not provide specific details. Thus Duke’s nominal trajectory generation as influenced by user-specified information provides the different possible variations of possible analytes.
Yet their combined efforts fail to teach: 
applying an optimization search to create one or more other trajectories, wherein the optimization search iterates until it converges on a solution that is deemed optimal.
However Parris teaches an analyte measuring device (abstract) wherein:
applying an optimization search to correct a generated nominal trajectory, based on the parameters of a mathematical model being adjusted until the optimization search converges on one or more parameters that produces a trajectory that matches the analyte levels received more closely than the nominal trajectory ([0122] “The analyte may, for example, be extracted from the subject transdermally using a sampling system that is in operative contact with a skin or mucosal surface of the subject. From this extracted sample a measured signal is obtained (e.g., using a sensing device) where the measured signal comprises a measured signal response curve derived from the extracted analyte, wherein the measured signal is specifically related to the amount or concentration of analyte… In order to predict an analyte end-point value, a mathematical model comprising selected parameters is used, wherein the model describes the measured signal response curve…The parameters are iteratively estimated using the model and error minimization method to provide a predicted response curve corresponding to the measured signal response curve, wherein (i) the error minimization method provides a calculated error based on differences between the predicted and measured signal response curves, and (ii) the estimating is iteratively performed until the calculated error between the predicted and measured signal response curves falls within an acceptable range or until no further statistically significant change is seen in the calculated error.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the nominal trajectory analysis of Brauker and Duke and perform a simple substitution of one known form of increasing the accuracy of the trajectory estimation (scoring which estimated trajectory matches most closely as taught by Brauker and Duke) with another (performing an error correcting search to optimally search for a more closely matching trajectory) to obtain predictable results of an accurate glucose trajectory. Furthermore, it would be obvious that the parameters of the analyte mathematical model be amounts and/or times of carbohydrates, exercise, and/or insulin as these are all parameters that glucose depends on.
Regarding Claim 14, Brauker, Goode, Duke, and Parris teach the computer-based method of claim 11, and Duke further teaches wherein values for the parameters of each event candidate curve for the event are selected from specified ranges of values around values received with the user-specified information about the event (Fig. 16(d) and 16(e), matched patterns to the reference pattern may be chosen within a range as shown by the range of carb amounts 1625 connected to estimated trajectories 1660).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a specified range of values as taught by Duke for the user-specified information of Brauker to ensure that all possible outcomes may be accounted for, despite inadvertent information inaccuracy.
Regarding Claim 15, Brauker, Goode, Duke, and Parris teach the computer-based method of claim 11, wherein each of the event candidate curves represents an example of: how a quantity of carbohydrates consumed might be absorbed by the user over time, how a quantity of the insulin dose received might be absorbed by the user over time, or how the exercise completed by the user might affect the user's blood glucose level over time (See Claim 11 Rejection¸ Duke teaches that stored normalized curves in the database are connected with data tags of meals, insulin, and/or exercise, meaning they represent how these events may be absorbed over time).

Claim(s) 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Duke and further in view of Parris and further in view of Kalatz.
Regarding Claim 12, while Brauker, Goode, Duke, and Parris teach the computer-based method of claim 11, and Duke further teaches wherein each event candidate curve is based on a different set of the parameters relative to the other event candidate curves, wherein a set of the parameters associated with each event candidate curve includes a start time and a quantity ([0036]), yet their combined efforts fail to teach to teach each curve being defined with parameters, where parameters include start time, duration, and a quantity.
However Kalatz teaches a glucose monitor (Abstract) comprising assigning, with the computer-based processor, a duration associated with an insulin event (Col. 4, L. 20-24, the system uses insulin amount, time since insulin applied, current time, and known kinetics to evaluate insulin effect, and by knowing the amount and the kinetics of insulin, one should know how long it will take for the dose of insulin that was received to be fully absorbed by the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to represent the insulin changes of Brauker, Goode, and Duke with a duration component as taught by Kalatz as the application of a known technique for further understanding representing insulin effects on glucose to a known glucose monitoring system of Brauker, Goode, and Duke ready for improvement to yield predictable results of accurately determined glucose changes. Furthermore, it would be obvious for Duke to known the kinetics for each category of parameter (exercise, food, insulin), to accurately assess how they affect glucose differently over time.
Regarding Claim 13, while Brauker, Goode, Duke, and Parris teach the computer-based method of claim 11, and Duke further teaches wherein the set of parameters associated with each respective one of the events comprises: a start time associated with that event, a quantity associated with that event, wherein the quantity represents an amount of carbohydrates consumed, an amount of insulin by the user in a discrete dose, or an amount of exercise accomplished by the user ([0036]), their combined efforts fail to teach a duration associated with that event, wherein the duration represents a total absorption time for the carbohydrates ingested, a total absorption time for the dose of insulin received, or a total amount of time that the exercise accomplished will affect the user's blood glucose level.
However Kalatz teaches a glucose monitor (Abstract) comprising assigning, with the computer-based processor, a duration associated with an insulin event (Col. 4, L. 20-24, the system uses insulin amount, time since insulin applied, current time, and known kinetics to evaluate insulin effect, and by knowing the amount and the kinetics of insulin, one should know how long it will take for the dose of insulin that was received to be fully absorbed by the user).
It would have been obvious to one of ordinary skill in the art at the time of the invention to represent the insulin changes of Brauker, Goode, and Duke with a duration component as taught by Kalatz as the application of a known technique for further understanding representing insulin effects on glucose to a known glucose monitoring system of Brauker, Goode, and Duke ready for improvement to yield predictable results of accurately determined glucose changes. Furthermore, it would be obvious for Duke to known the kinetics for each category of parameter (exercise, food, insulin), to accurately assess how they affect glucose differently over time.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Duke and further in view of Parris and further in view of Takeuchi et al (US 2011/0118987) (“Takeuchi”).
Regarding Claim 16, while Brauker, Goode, Duke, and Parris teach the computer-based method of claim 11, their combined efforts fail to teach wherein generating the plurality of estimated trajectories of the user's blood glucose level as influenced by the one or more events comprises: combining effects of the event candidate curves associated with more than one of the events to produce each of the plurality of estimated trajectories.
However Takeuchi teaches a glucose estimating system (Abstract) and further teaches that a prediction curve may be calculated based on combining different prediction curves ([0008] third predictive blood sugar level change based on first glucose curve based on the meal information, a second glucose curve based on the calorie information, and may additional include [0011] a fourth glucose curve based on the subject metabolism, [0012] a fifth glucose curve based on liver function).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine estimated trajectories of Brauker, Goode, and Duke by additionally testing combining the database curves based on the separate events / data tags as Takeuchi teaches that blood sugar prediction may also be considered with this technique. Thus it is the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brauker in view of Goode and further in view of Fischer et al (US 2011/0029034) (“Fischer”).
Regarding Claim 20, while Brauker and Goode teach the computer-based method of claim 19, their combined efforts fail to teach wherein the upper and lower boundaries are determined by perturbing the estimated trajectory that represents the best fit with upper and lower values in corresponding ranges associated with parameters for the one or more events.
However Fischer teaches a medical device (Abstract) comprising an estimated best-fit curve based on physiological values (Fig. 8, [0086]) and further teaches that a best-fit may utilize a confidence interval, representing the best fit with upper and lower values in corresponding ranges associated with the data (Fig. [0086. [0096]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine estimated trajectories of Brauker and additional providing a confidence interval perturbation of the matched trajectory with an upper and lower bound as taught by Fischer as this provides an accurate range for how a subject’s glucose may change, providing a caregiver an indication of how possible it is for the subject’s glucose to change to an adverse level.

Response to Arguments
Applicant’s arguments filed 4/06/2022 with respect to the 35 USC 103(a) rejection with Brauker [0289] have been fully considered, but are not persuasive. Applicant argues that Brauker is teaching that a straight line is the best solution for predicted future values of glucose and points to Figs. 16 and 17 for support. Examiner refers back to arguments filed in the last office action, dated 10/28/201 and further respectfully disagrees. Were one to agree with the interpretation that the passage is referring to a best solution for predicted future values of glucose, Examiner disagrees that this is made intended for all future time points of glucose values. The passage notes that “over a certain time period (for example, about 20 to 30 minutes)” this may be the case. Examiner notes that select time periods a straight line. If this prediction were to extend further (i.e. hours) or were straight line with a large slope, the straight line would exceed physiological behavior of glucose. Further still, [0291] refers to a situation where a line would be taught against as the predictive value (“Such circumstances can be caused by noise on the signal, artifact of performing regression over a predetermined time period during which a change in analyte concentration is not best described by a regression line, or numerous other such affects.”) and [0278] provides scenarios that necessitate the use of a linear or nonlinear prediction (“In some embodiments, the estimative algorithm can be selected based on physiological parameters; for example, in an embodiment wherein the analyte sensor is a glucose sensor, a first order regression can be selected when the rate of change of the glucose concentration is high, indicating correlation with a straight line, while a second order regression can be selected when the rate of change of the glucose concentration is low, indicating correlation with a curved line.”).
Applicant next argues that Goode’s non-linear regression teachings do not fulfill the total requirements of non-linear prediction and a joint display of sampled value and non-linear predicted values. Further, Brauker teaches away from a non-linear prediction and thus would not combine with Goode. As Examiner contends that as Brauker’s prediction values and joint display of sampled values and predicted values is reaffirmed above, the teaching of the prediction of Brauker being non-linear as taught by Goode, renders the limitation obvious.
Correspondingly, dependent claims 2-16 and 19-21 remain rejected in view of their dependency on rejected independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791